        Case 1:19-cr-00077-JB Document 181 Filed 05/25/21 Page 1 of 5




     to :     .1".k of IL <- cowtr+,
     f"ry:,                               5S-<vt



     Cnst*:




      lor*<y*            ir,^+, )+<--n         ro-L ul- l-*f"<--*^,'1r--* --


                                                      ,.ry r-W l 1 -r. L,^,.'H=-),
                 J-.l-,
                                                     F i.L,a<l   i^,*1r-   nl   ,rry^tf f,-i,Jc




-t
 I



 I

 I

 i
 I
 I


 I
 I



 t
                  Case 1:19-cr-00077-JB Document 181 Filed 05/25/21 Page 2 of 5


,,,,,,.,      i,ur, :
                            j"r-l            ,,.,,.',rI
       Lj,r;,,}1iili   i,   i':ir,',' i,   :.';ili'


                       eylGQ,,,br,l                            q   I     cory?.-J-e-nctl
i_..
       L15sy
                                                                                             ^nJ-;hl^s

!r^on i n p. ;uJc ,'r-' J; u;L^l *prn.;ty hc',vz re-c+;vJ
                                     '


i^ ce..{i1;co{x- of r.sh.=.l)*rt "!'r^p.*e^c/ t'ssud
IA1T
       +, gc-,a76a{t'r'ro, Lor-'rplrr wtri-)era a( F.Je'.-.,-l
I   -t icc,l .r n1"-" V *lner t- n o-*L', Ld\a? I , lq' *,^ I os
  ^
i h, ils, ,( ,^l Soycre-t1n esL^le "^(.lo.l i c\ryr1es -
I ,''      irr.'-' h,.s a'\                                    oCC,      Ji";l     oF lr'f.. ^,)J         eZnF- oF
[          y,^ *[^,e ii,r-
    .l^,' r.,                           ,9.n.), th L                     b;-l-L''.                       priv'.a]e- c-Ev
 l*.^r1 is cx<"\p+ i'., *I"e 'l--^Jry',,1 1a-rif l" t)"< <-^er','t/
 i      o^.5 (4 p*Liic- e n<-rvtf cr,1MV..{o-^l               l |7en.^\
   ^tf ar- ve-ei7o                                      ,bpf
                                                  .!-,o-l
   a5     5o
Ilinirrr.^,            -p*L i- I    +l^^sf i 41i          ,J'oye s
             p.,'rrtig- f','rrir',q rn^rl -c/+^ cler,'ru- l' l4^l
                                 tr,loo"+,
 i t,:i|."'# i.4v <sl^{r                      ;,... t;L k. -l-}"e
|'..o.)"r|v.",.,;+,;^,,bJ;;),on;i;"-".,,L;
ir^. w\sn -t-hq-- c.]9!k- o-L l-V,e- goy:r-l-+ 4- l7u;k<*
i^^ A i.; -xi.l^ 1J;; ,-;l;J ;: ;;: ;i.u-l-t,2.-
 t'^r+ - +t'.. L -?;* . fi.- y,;bt-;t. s Jli,. ;;:t ^,+) rt".
i i*4<- J-p;;',; ;L ;-nii.r,,ii ;;.1-,'tf, p iri.^4
i                                                                  --
                                            64A

|   'l i^ *                    lfi                        t'."si.c      ^,^
                                                                              )   7ros.ru.h- r">p"rJ;n-\1
lA* +l.lr c.^.,not l,'ssolvL lhc Cqv t.^sf ,- |-le-
                                                                                                                    ,




           t"L^l sy s{",n wi l( coll^pvs b.rous(- *;ey
le.|,-re $"e,(6l
I                                                            -i{Lro^l             ou-. <!1s.rIV   ,"t   h,'cLr thcy
j ^nno-l
  :h+^,^ _1.,_i                                       ^_
                                                         +b#       da>/_*_.r,.5frl +x.y ,e^^,r,/h:rr<
tt1".
i                                <x           is|         n4 rul "s oF *-^s + ' | '.) t"h i.f',
I n^ €c.-trt 1                                    ^;       {-.^rl.. (r .lj.), l;."y ,,), i,e|-o
                                                                   ?1     l"f 3
                         Case 1:19-cr-00077-JB Document 181 Filed 05/25/21 Page 3 of 5




             I ersr>r *_mr*<- f| e-{--1o i^#o ceu.{ -1- eJri^ ttl-*q{ -
             I




             y4 *nlsl. c.rc{aur1l ,' tX.y ,^s,ll yrol* l<ng,o-- t'F r.o e                                            -
             i


                 ia,ralVq e^e- -ho--*-1 tt s.-J +1" er-t io i-^;t                                       t

             ; lt=' . lq^slgr= ();&;)
                               v.'--J'7-,
                                          ,, +V; l,^t le; --r--;-
                                                           1^rLl- l-
                                                                     ;X"r                                       .\


                  rS flne- Orlz Aho                       nlorte S th r5, thr 5 t S                ny
             |I
                                                      e                                      L^J
                                                                       -l--:--                      /




             ' ,,rol^i.
             iv                 iL; .,lt)J;.t+i:..1 .o,^o,n i;;; r o^J- or
             , F--           oF .-2 );^X t!-,.ir c?'reer2 s'o ll".y arL+
             i       J       ,                  .r


             It   a,lsa ryq !_<e5-- og 5evt51                 D_<.e-a"-q-s__e   T r^_S-^ r-mLt_T-_Q4:u_*r5
                                            Jo a, ScrutcLi ^o              l'-'t ,. t+- ecc-l.st'a-g |r.-.--l
             ',
                  ooo,'^         cotr.te-
                                       -:
             I     J              t                        , )                  , / l'
             |I.o^on
               ., r
                       lc,d
                       t/'
                            Zos:l
                              r -- !   -'-t-t o-J,.i;^isl-^1.-
                                    , 4n-y-    1 t    t    t   -or eltc?
                                                                      I
                                                                                                                 I




             I +h^l ..f,ns"s fo*   i^,-Jl-,a4k   /or J:qtrolu. a 4s*^,
                                                                                                            i


t-           lr'l/
                                                                                e>l,.blishi^1
             I quL('i.).#,^*l.l-                 ^pora a- persor.l
              lfi.i-' s#[-s J' ,nn o.!L.r.,c-V- , , t f u; lly " F
t.

                                            o\v\

     -   -
             l,
               l.^^ J ^^ I-"'r F-,-,, ),.rn.,^ lal b"L ^r)" : ? tX. i r
             l ; r                          ,




                                                     ?.1'2"F3
    Case 1:19-cr-00077-JB Document 181 Filed 05/25/21 Page 4 of 5




I

I



I
Case 1:19-cr-00077-JB Document 181 Filed 05/25/21 Page 5 of 5


                                       v>l N
                                        -1




                                                                             +,f
                                                               +)
                                                               ttJ
                                                                ta
                                                                L.
                                                                <-\
                                                               ..q+
                                                               v\t            t
                                                                r[s0
                                                               -5f
                                                                '7{ -r,-,!*
                                                               :lf g i .i
                                                                /-15
                                                               //A,:1. r.i rJ      .1
                                                                       s v-
                                                               jtt;
                                                                d .J.r
                                                                       i
                                                                                   J

                                                                                   9
                                                               "t."" $ I
                                                                                                          {i
                                                                                                          ta
                                                                                                          i.l.
                                                                                                           1l
                                                                       ^aL
                                                               -d$
                                                                qJ i:              rr
                                                                                                          la
                                                                                                          l'x
                                                                                                          i1.l
                                                                                                           I
                                                               -L{            hn   ';,                    (1.1

                                                                                                          tJ
                                                               :5             F"c' d                      'r{
                                                                                                          [r
                                             F* -e        .q                                              {$



                                             SFEr
                                             E#"88
                                             uocov
                                                E:    b
                                            - zoh
                                        !a,
                                                                                                CD
                                                                                               E
                                                                                               UJ
                                                                                               TL
                                             oq,).'                                      GJJ
                                                                                               Luv
                               ;'\x\S s$
                                      ss
                                             \-
                                                                                     =
                                                                                     16
                                                                                     e\
                                                                                               EE
                                                                                               do
                                                                                                    ,14

                                ,\J
                                 c-VU
                                tu'{
                                     -li         J
                                                                                    =
                                                                                    =I         C)
                                                 S.                                            F
                                --.\i 5 \
                                b.,.t                                                          =
                                \rr$
                                v!+-
                                   ;--
                                surLs
                                   ''\
